PARKER, Judge.
The single question for review is presented by defendant’s contention that the trial court erred in granting, over timely objection, the State’s motion to be allowed to examine its own witness, Timothy Coe, as a hostile witness. The record indicates that at the beginning of direct examination, immediately before the State’s motion, Coe unexpectedly attempted, through vague answers, to avoid giving specific and detailed material testimony which he had previously included in voluntary statements given to law officers. In thereafter allowing the solicitor to examine Coe with leading questions based upon these prior statements, the trial court did not abuse its discretion. It is clear that the solicitor was taken by surprise by the witness’s evasive answers, and the questions were not asked for the purpose of discrediting the witness, but to give the witness opportunity “to set the matter right.” See State v. Anderson, 283 N.C. 218, 195 S.E. 2d 561.
No error.
Judges Vaughn and CARSpN concur.